      Case 2:19-cv-00572-TLN-EFB Document 7 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    OLUBUKANLA JINKS MATTHEWS,                       No. 2:19-cv-00572-TLN-EFB
12                       Plaintiff,
13            v.                                       ORDER
14    COUNTY OF CONTRA COSTA CHILD
      SUPPORT; D CLEARY; MELINDA R.
15    SELF; GILBERT BOYD TARIN; and
      ANITA SANTOS; S L SOTO,
16
                         Defendants.
17

18

19          Plaintiff Olubukanla Jinks Matthews (“Plaintiff”), an individual proceeding pro se, has

20   filed the above-entitled action. This matter was referred to a United States Magistrate Judge

21   pursuant to Local Rule 302(c)(21).

22          On September 23, 2020, the magistrate judge filed findings and recommendations herein

23   which were served on the parties and which contained notice that any objections to the findings

24   and recommendations were to be filed within fourteen days. (ECF No. 6.) No objections have

25   been filed.

26          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

27   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

28   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983); see also 28
     Case 2:19-cv-00572-TLN-EFB Document 7 Filed 10/15/20 Page 2 of 2


 1   U.S.C. § 636(b)(1).

 2          Having carefully reviewed the entire file, the Court finds the findings and

 3   recommendations to be supported by the record and by the magistrate judge’s analysis.

 4          Accordingly, IT IS ORDERED that:

 5          1. The proposed findings and recommendations filed September 23, 2020 (ECF No. 6),

 6              are ADOPTED IN FULL;

 7          2. Plaintiff’s complaint (ECF No. 1) is DISMISSED without leave to amend for lack of

 8              subject matter jurisdiction; and

 9          3. The Clerk is directed to close the case.

10          IT IS SO ORDERED.

11   DATED: October 14, 2020

12

13

14
                                                             Troy L. Nunley
15                                                           United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
